                           Case 4:19-cr-00559-JST Document 12 Filed 10/24/19 Page 1 of 14
AO 257(Rev. 6/78)


       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN L .S. DISTRICT COURT
 BY: □ COMPLAINT              □ INFORMATION               S INDICTMENT                              Name of District Court, and/or Judge/Magistrate Location
                                                          □ SUPERSEDING                                NORTHERN DISTRICT OF CALIFORNIA
             OFFENSE CHARGED
                                                                                                                     OAKLAND DIVISION
 33 U.S.C. § 1908(a) - Act to Prevent Pollution from Ships;           I I Petty
 18 U.S.C § 1519 - Obstruction of Justice (False Document);
 18 U.S.C. § 1505 - Obstruction of Justice (Agency                    I I Minor                 DEFENDANT-U.S
 Proceeding);
 18 U.S.C. § 2 - Aiding and Abetting                                      Misde
                                                                      □   meanor            I FGLMOON MARSHALL LTD.
                                                                          Feiony
                                                                                                DISTRICT-COU RT^N UJVIB E R
PENALTY:      Please see attached.

                                                                                                                                  559
                                                                                                                           DEPENDANT
                              PROCEEDING                                                          IS Norm CUSTODY
                                                                                                     Has not been arrested, pending outcome this proceeding,
  Name of Complaintant Agency, or Person (& Title, if any)
                                                                                           ^) IHl If not detained give date c,
                                                                                                                            any,, pi iwi
                                                                                                                                  prior              v
                                                                                                     summons was served on above charges
                  U.S. Coast Guard Investigative Service
       person is awaiting trial in another Federal or State Court,                         2)        is a Fugitive
  □ give name of court
                                                                                                                                                » ii
                                                                                           3) Q Is on Bail or Release fropi (show Djstrict)

       this person/proceeding is transferred from another district
  □ per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                  IS IN CUSTODY

                                                                                           4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                        5) Q On another conviction
  □    which were dismissed on motion
       of:
                                                                   SHOW
                                                                DOCKET NO.
                                                                                                                                      J Q Federal Q State
                                                                                           6) Q Awaiting trial on other ch arges
       Q U.S. ATTORNEY

      this prosecution relates to a
                                     Q DEFENSE
                                                         }                                           If answer to (6) is "Yes", show name of institution


                                                                                                                                   If "Yes"
  I I pending case involving this same                                                          Has detainer CH
      defendant                                                 MAGISTRATE
                                                                 CASE NO.
                                                                                                been filed?
                                                                                                               □ No           }    give date
                                                                                                                                   fi led

      prior proceedings or appearance(s)                                                        DATE OF        ^            Moihth/Day/Year
  [>^ before U.S. Magistrate regarding this
      defendant were recorded under                     }     - 19-71619 MAG
                                                                                                ARREST

                                                                                                Or... If Arresting Agency & Warrant were not
Name and Office of Person                                                                       DATE TRANSFERRED                            Month/Day/Year
Furnishing Information on this form               DAVID L ANDERSON                              TO U.S. CUSTODY

                                 U.S. Attorney □ Other U.S. Agency
Name of Assistant U.S.                                                                               This report amends AO 257 previously submitted
Attorney (if assigned)                      Katharine Lloyd-Lovett, AUSA
                                                        ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:

             SUMMONS □ NO PROCESS* □ WARRANT                                       Bail Amount:

       If Summons, complete following:
       Q Arraignment              Initial Appearance                               Where defendant previously apprehended c n complaint, no new summons or
                                                                                  warrant needed, since Magistrate has schedi 'led arraignment
       Defendant Address:

       C/O John Giffin, 450 Pacific Avenue, San Francisco, CA 94133                Date/Time: 10/29/19 at 10:30 am            Before Judge: Donna M. Ryu
       Comments:
      Case 4:19-cr-00559-JST Document 12 Filed 10/24/19 Page 2 of 14




                                   PENALTY SHEET




33U.S.G.§ 1908ral

      6 years imprisojomeiit
      $500,000 for FGL and Unix; $250,000 for D.ela Cruz
      3 years ofsupervised release
      Potential forfeiture
      $100 special assessment

18U.S.C. $1519

      20 years imprisonment
      $500,000 for FGL and Unix; $250,000 for Dela Cruz
      3 years ofsupervised release
     Potential forfeiture
     $100 special assessment


18U.S.C.$15Q5

     5 years imprisonment
     $500,000 for FGL and Unix; $250,000 for Dela Cruz
     3 years ofsupervised release
     Potential forfeitui'e
     $100 special assessment
                            Case 4:19-cr-00559-JST Document 12 Filed 10/24/19 Page 3 of 14
AO 257(Rev. 6/78)


       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U S. DISTRICT COURT
BY: □ COMPLAINT               □ INFORMATION                S INDICTMENT                          Name of District Court, and/or Judge/Magistrate Location

                                                           □ SUPERSEDING                           NORTHERN DISTRICT OF CALIFORNIA
          -OFFENSE CHARGED
                                                                                                                 OAKLAND DIVISION
 33 U.S.C. § 1908(a) - Act to Prevent Pollution from Ships;        Q Petty
 IBU.S.C. § 1519-Obstruction of Justice (False Document);
 18 U.S.C. § 1505 - Obstruction of Justice (Agency
                                                                   I j Minor           (— DEFENDANT-U.S
 Proceeding);
                                                                         Misde
 18 U.S.C. § 2 - Aiding and Abetting                               □     meanor           I UNIX LINE PTE, LTD.
                                                                         Felony
                                                                                                 RiCTTIOURT NUM
                                                                                             DISTR          NUM BER
PENALTY:       Please see attached.
                                                                                                   til 19                      559
                                                                                                                       DEFENDANT

                               PROCEEDING                                                        IS A/07 IN CUSTODY
                                                                                                  Has not been arrested, pending outcome this proceeding.
   Name of Complaintant Agency, or Person (& Title, if any)                               1) [3 If not detained give date any prior             .
                                                                                                  summons was served or above charges
                    U.S. Coast Guard Investigative Service
       person is awaiting trial in another Federal or State Court,                        2) Q Is a Fugitive
   □   give name of court
                                                                                          3) Q is on Bail or Release froim (show Distri

       this person/proceeding is transferred from another district
   □ per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                 IS IN CUSTODY

                                                                                          4) Q On this charge
       this is a reprosecution of

   □
       charges previously dismissed
       which were dismissed on motion
                                                                  SHOW
                                                                DOCKET NO.
                                                                                          5) Q On another conviction
                                                                                                                                  J Q Federal Q State
        of:
                                                                                          6) Q Awaiting trial on other oh arges
        Q U.S. ATTORNEY               Q DEFENSE
                                                         }                                        If answer to (6) is "Yes", show name of institution

       this prosecution relates to a                                                                                            If "Yes"
   I I pending case involving this same                                                      Has detainer CH
       defendant                                                MAGISTRATE
                                                                 CASE NO.
                                                                                             been filed?
                                                                                                          □ No             }    give date
                                                                                                                                filed

                                                                                                                         Month/Day/Year
                                                                                             DATE OF
                                                                                                            »
                                                          }
        prior proceedings or appearance(s)
                                                                                             ARREST
   |>^ before U.S. Magistrate regarding this                  - 19-71619 MAG
        defendant were recorded under                                                        Or... if Arresting Agency & Warrant were not
                                                                                             DATE TRANSFERRED                           Month/DayA'ear
Name and Office of Person
Furnishing Information on this form                 DAVID L ANDERSON                         TO U.S. CUSTODY

                                 I U.S. Attorney □ Other U.S. Agency
Name of Assistant U.S.                                                                       I I This report amends AO 257 previously submitted
Attorney (if assigned)                       Katherine Lloyd-Lovett, AUSA
                                                         ADDITIONAL INFORMATION OR COMMENTS
   PROCESS:

         [X] SUMMONS □ NO PROCESS* □ WARRANT                                      Bail Amount:

         If Summons, complete following:
                                                                                  * Where defendant previously apprehended on complaint, no new summons or
         Q Arraignment                Initial Appearance
                                                                                  warrant needed, since Magistrate has sched lied arraignment
         Defendant Address:


         C/0 John Griffin, 450 Pacific Avenue, San Francisco, CA 94133            Date/Time: 10/29/19 at 10:30 am           Eiefore Judge: Donna M. Ryu

         Comments:
       Case 4:19-cr-00559-JST Document 12 Filed 10/24/19 Page 4 of 14




                                   PENALTY SHEET




33 U.S.G. ^ 19Q8ra^

       6 years imprisonment
       $500,000 for FGL and Unix; $250,000 for Dela Cruz
       3 years ofsupervised release
       Potential forfeiture
       $100 special assessment


18 U.S.C. 6 1519

      20 years imprisonment
      $500,000 for FGL and Unix; $250,000 for Dela Cinz
      3 years ofsupervised release
      Potential forfeiture
      $100 special assessment


18 U.S.C. 6 1505

      5 years imprisonment
      $500,000 for FGL and Unix; $250,000 for Dela Cruz
      3 years of supervised release
      Potential forfeiture
      $100 special assessment
                             Case 4:19-cr-00559-JST Document 12 Filed 10/24/19 Page 5 of 14
AO 257(Rev. 6/78)


       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U S. DISTRICT COURT
BY: □ COMPLAINT                □ INFORMATION              [El INDICTMENT                         Name of District Court, and/or Judge/Magistrate Location

             OFFENSE CHARGED
                                                          □ SUPERSEDING                             NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                  OAKLAND DIVISION
 33 U.S.C. § 1908(a) - Act to Prevent Pollution from Ships;         Q Petty
 18 U.S.C § 1519 - Obstruction of Justice (False Document);
 18 U.S.C. § 1505 - Obstruction of Justice (Agency                  I I Minor           (— DEFENDANT-U.S
 Proceeding);
 18 U.S.C, § 2 - Aiding and Abetting                                    Misde
                                                                    □   meanor
                                                                                          I gilbert fajardo dela cr
                                                                        Felony
                                                                                                           OURX.NUMBEF
PENALTY:        Please see attached.

                                                                                                                               559
                                                                                                                       defendant
                               PROCEEDING                                                       IS A/OriNCUSTODY
                                                                                                  Has not been arrested, p ending outcome this proceeding.
  Name of Complalntant Agency, or Person (& Title, if any)
                                                                                          *1) [3 If not detained give date any prior       ,
                   U.S. Coast Guard Investigative Service
                                                                                                 summons was served on         above charges ^
       person is awaiting trial in another Federal or State Court,                        2) Q is a Fugitive
  □ give name of court
                                                                                          3) Q is on Bail or Release fron (show District)'^

       this person/proceeding is transferred from another district
  □ per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                IS IN custody

                                                                                         4) Q On this charge
       this is a reprosecution of
       charges previously dismissed                                                       5} Q On another conviction
  □    which were dismissed on motion
       of:
                                                                   SHOW
                                                                DOCKET NO.
                                                                                                                                  J [H federal State
                                                                                         6) Q Awaiting trial on other charges
       Q U.S. ATTORNEY                 Q DEFENSE
                                                         }                                        If answer to (6) is "Yes", show name of institution

      this prosecution relates to a
                                                                                                                                if "Yes"
  I I pending case involving this same                                                       Has detainer CH
      defendant                                                 MAGISTRATE
                                                                 CASE NO.
                                                                                             been filed?
                                                                                                            □ No           }    give date
                                                                                                                                filed

                                                                                                                         Mon   h/Day/Year
      prior proceedings or appearance(s)                                                     DATE OF
                                                                                                           »
  [>^ before U.S. Magistrate regarding this
      defendant were recorded under                      }    - 19-71619 MAG
                                                                                            ARREST

                                                                                             Or... if Arresting Agency & Warraht were not

Name and Office of Person                                                                    DATE TRANSFERRED                           Month/Day/Year
Furnishing Information on this form                DAVID L.ANDERSON                         TO U.S. CUSTODY                I
                                  U.S. Attorney □ Other U.S. Agency
Name of Assistant U.S.                                                                       I I This report amends AO 57 previously submitted
Attorney (if assigned)                      Katherlne Lloyd-Lovett, AUSA
                                                        ADDITIONAL INFORMATION OR COMMENTS
  PROCESS;

       [X] SUMMONS □ NO PROCESS* □ WARRANT                                       Bail Amount:

       If Summons, complete following:
       Q Arraignment [>^ initial Appearance                                      * Where defendant previously apprehended Oi ) complaint, no new summons or
                                                                                 warrant needed, since Magistrate has scheda ed arraignment
       Defendant Address:


       88 Kearny Street, Suite No. 1850, San Francisco, CA 94108                 Date/Time: i o/29/l 9 at 10:30 am         Before Judge: Donna M. Ryu

        Comments:
       Case 4:19-cr-00559-JST Document 12 Filed 10/24/19 Page 6 of 14
             /




                                     PENALTY SHEET



33 U.S.G. § 1908ra^

      6 years imprisonment
      $500,000 for FGL and Unix; $250,000 for Del.a Cruz
      3 years ofsupervised release
      Potential forfeiture
      $100 special assessment


18U.S.C. S1519

      20 years imprisomnent
      $500,000 for FGL and Unix; $250,000 for Dela Cruz
      3 years ofsupervised release
      Potential forfeiture
      $100 special assessment


18U.S.C. $1505

      5 years imprisonment
      $500,000 for FGL and Unix; $250,000 for Dela Cniz
      3 years ofsupervised release
      Potential forfeitui'e
      $100 special assessment
Case 4:19-cr-00559-JST Document 12 Filed 10/24/19 Page 7 of 14


                                                        Court
                                  FOR THE
             NORTHERN DISTRICT OF CALIFORNIA


                        VENUE: Oakland
                                                                         ocr
                                                               m
                    UNITED STATES OF AMERICA,
                                       V.

                   FGL MOON MARSHALL LTD.,
                     UNIX LINE PTE, LTD., and
                  GILBERT FAJARDO DELA CRUZ,




                                                  CR 19 559
                                DEFENDANT.



    INDICTMENT


          33 U.S.C. § 1908(a)- Act to Prevent Pollution from Ship >;
         18 U.S.C. § 1519- Obstruction of Justice (False Document);
        18 U.S.C. § 1505 - Obstruction of Justice (Agency Proceeding);
                     18 U.S.C. § 2- Aiding and Abetting;




               A true bill.



                        U                    ^    F
                                                  Foreman




                  Filed in open court this



                                                     Clerk


                                                 i'M(f
              INA M. RYU           Ball, S                -pr
                    Case 4:19-cr-00559-JST Document 12 Filed 10/24/19 Page 8 of 14




 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
2

 3
                                                                                   ocr
4                                                                                  UP'Y

 5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                            OAKLAND DIVISION

11   UNITED STATES OF AMERICA,                           CASE NO.          CR 19 5594
12             Plaintiff,                                 VIOLATIONS:
                                                         33U.S.C. § 1908(a)-Ac to Prevent Pollution from
13        V.
                                                         Ships;
                                                         18U.S.C. § 1519-Obstr action of Justice (False
14   FGL MOON MARSHALL LTD.,
                                                         Document);
     UNIX LINE PTE,LTD., and
                                                         18U.S.C. § 1505-Obstr action of Justice(Agency
15   GILBERT FAJARDO DELA CRUZ,
                                                         Proceeding);
                                                         18 U.S.C. § 2- Aiding an d Abetting;
16             Defendants.

17
                                                         OAKLAND VENUE

18

19

20                                             INDICTMENT

21   The Grand Jury charges:

22   The following statements are true at all times relevant to this Indictment:

23                                              INTRODUCTION

24   A.        THE DEFENDANTS

25             1.       Defendant FGL MOON MARSHALL LIMITED ("FGL MOON"), a Marshall Islands-

26   domiciled company with offices at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,

27   Marshall Islands MH96960, was the owner of the Motor Tanker ("M/T")ZaS Galaxy, a 16,408 gross-
28



     INDICTMENT
              Case 4:19-cr-00559-JST Document 12 Filed 10/24/19 Page 9 of 14




 1   ton, ocean-going oil tankship, with International Maritime Organization Number 9566150, registered
2    under the flag of the Marshall Islands.

3           2.      Defendant UNIX LINE PTE, LTD.("UNIX"), a Singapore-dcmiciled company with

4    offices at 5 Shenton Way,#15-01, Singapore, 068808, was the operator of a ^eet of ocean-going vessels
5    including the M/TZao Galaxy.

6           3.      Defendant GILBERT FAJARDO DELA CRUZ("DELA CRyZ"), a citizen of the
7    Philippines, was the First Assistant Engineer of the M/T Zao Galaxy. As the First Assistant Engineer,

8    DELA CRUZ directed certain engine room operations, reported directly to         s ship's Chief Engineer,

9    supervised engine room crew members, was responsible for the operation of'he vessel's Oily Water

10   Separator("OWS"),and made entries in and helped maintain the vessel's Oil Record Book ("ORB").

11   B.     THE VESSEL

12          4.      The M/T Zao Galaxy was engaged in international commercia cargo transportation,

13   including within the Northern District of California, and elsewhere. The vessel crew consisted of.
14   among others, a Master, a Chief Engineer, a First Assistant Engineer(DELA CRUZ), a Second

15   Assistant Engineer, a Third Assistant Engineer, several lower-level crewmen" bers known as "Oilers,"

16   and an Engineering Cadet. The "Oilers" were referenced variously, for exam pie, as "Oiler A," "Oiler

17   B,""Oiler 1," and "Oiler 2."

18          5.      Defendant DELA CRUZ and the Master, as well as the crew t lat served onboard the M/T

19   Zao Galaxy, acted as employees and agents, within the scope of their employment and agency, on behalf

20   of, and for the intended benefit of, at least in part. Defendants FGL MOON a nd UNIX.

21                                             LEGAL FRAMEWORK

22          6.      The United States is part of an international regime that reguls tes marine pollution,

23   including the discharge of oil from vessels at sea, known as the International ponvention for the
24   Prevention of Pollution from Ships, as modified by the Protocol of 1978("MARPOL"). MARPOL was

25   enacted into United States law by the Act to Prevent Pollution from Ships ('Vi,PPS"), 33 U.S.C. § 1901,

26   et seq. The regulations promulgated under APPS apply, in part, to all commercial vessels over 150

27   gross tons that carry oil in bulk as cargo while operating in United States waters, or while at a port or

28



     INDICTMENT
              Case 4:19-cr-00559-JST Document 12 Filed 10/24/19 Page 10 of 14




 1   terminal under the jurisdiction of the United States, including vessels operating under the authority of a

 2   country other than the United States. 33 C.F.R. § 151.09(a)(5).

 3           7.      The regulations define "oil" as "petroleum whether in solid, simi-solid, emulsified, or
 4   liquid form, including but not limited to, crude oil, fuel oil, sludge, oil refuse, oil residue, and refined

 5   products, and, without limiting the generality of the foregoing, includes the substances listed in

 6   Appendix I of Annex I of MARPOL." 33 C.F.R. § 151.05. "Oil residue (sludge)" is defined in the

 7   regulations as "the residual waste oil products generated during the normal operation of a ship such as
 8   those resulting from the purification offuel or lubricating oil for main or aux liary machinery, separated

 9   waste oil from oil filtering equipment, waste oil collected in drip trays, and w aste hydraulic and

10   lubricating oils." Id. Oil residue is routinely generated on large commercial vessels, such as the M/T

11   Zao Galaxy, through normal operation of the vessels' engines and other machinery.

12          8.      During the course of normal operations, large oil tanker vessels also routinely generate

13   "oily bilge water," which is defined as water which may be contaminated by oil resulting from

14   conditions and operations such as leakage and maintenance work in machineiy spaces. 33 C.F.R. §

15   151.05. Any liquid entering the bilge system including bilge wells, bilge piping, tank top or bilge

16   holding tanks is considered "oily bilge water." 33 C.F.R. § 151.05. This "oily bilge water," which is

17   sometimes referred to as "machinery space bilge water," is collected, stored, and processed to separate
18   water from the oil and other wastes using a pollution prevention control device known as an OWS,and

19   an oil-sensing device known as an Oil Content Meter("OCM"). Oily bilge \\ater may be discharged
20   overboard but only after passing through an OWS that limits the discharged ejffluent to 15 parts per
21   million ("ppm") of oil or less, as measured by the OCM. If the OCM detects an oil content of greater

22   than 15 ppm in the effluent, it sounds an alarm, shuts down the pumps, and/or diverts flow back to the

23   bilges or a bilge tank in order to prevent the discharge into the sea of oil in an amount greater than 15
24   ppm.

25          9.      MARPOL requires that for any oil tanker of 150 gross tons or more, any discharge
26   overboard or disposal otherwise of bilge water that has accumulated in machinery spaces be recorded in
27   an ORB,on a tank to tank basis as appropriate. 33 C.F.R. § 151.25(d)(4). Any failure of the oil filtering

28   equipment, such as the OWS,must be recorded in the ORB along with the re£.son(s) for the failure. 33


     INDICTMENT                                        3
              Case 4:19-cr-00559-JST Document 12 Filed 10/24/19 Page 11 of 14




 1   C.F.R. § 151.25(d)(6). In addition, in the event of any emergency, accidental, or other exceptional
 2   discharge of oil or oily mixture, a statement shall be made in the ORB of the circumstances of, and the
 3   reasons for, the discharge. 33 C.F.R. § 151.25(g). Each discharge must be fi lly recorded without delay
 4   so that all entries in the ORB appropriate to the operation are completed. 33 2.F.R. § 151.25(h). Each
 5   completed operation shall be signed by the person or persons in charge of the operation, and each
 6   completed page signed by the Master or other person having charge of the sh p. 33 C.F.R.§ 151.25(h).
 7   The Master or other person having charge of a ship required to keep an ORB shall be responsible for the
 8   maintenance of such a record. 33 C.F.R. § 151.25(h).

 9          10.     It is unlawful to act in violation of MARPOL,APPS, or imple nenting regulations. 33
10   U.S.C. § 1907(a). Any person who knowingly violates MARPOL,APPS or implementing regulations
11   commits a Class D felony. 33 U.S.C. § 1908(a).

12          11.     The United States Coast Guard ("USCG"), an agency of the United States Department of
13   Homeland Security, is charged with enforcing the laws of the United States and is empowered under 14
14   U.S.C. § 522(a) to board vessels and conduct inspections and investigations of potential violations of
15   international and United States law, including MARPOL and APPS. In conducting inspections,
16   commonly known as Port State Control examinations, USCG personnel rely on the statements ofthe

17   vessel's crew and documents, including information contained in the ORB. f he USCG is specifically
18   authorized to examine a vessel's ORB to determine, among other things, whe her the vessel has operable
19   pollution prevention equipment and appropriate operating procedures; whether it poses any danger to
20   United States' ports and waters; and whether the vessel has discharged any oi or oily mixture in
21   violation of MARPOL, APPS, or any applicable federal regulations. 33 U.S.(p. § 1907(c); 33 C.F.R. §
22   15L23(a)(3)and (c).

23          12.    Oil Tanker vessels such as the M/TZao Galaxy must have a do cument known as a

24   "Certificate of Compliance" onboard in order to engage in commercial comm 2rce in the United States,

25   46 U.S.C. § 3711. The Certificate of Compliance is issued to the vessel upon successful completion of a

26   Certificate of Compliance inspection, which includes observation and inspecti on of the engine room,
27   pollution prevention equipment, and operation of the pollution prevention equipment. The purpose of
28



     INDICTMENT
                Case 4:19-cr-00559-JST Document 12 Filed 10/24/19 Page 12 of 14




 1   the Certificate of Compliance is to ensure that the vessel is compliant with United States pollution
 2   prevention regulations.

 3   COUNT ONE:             (33 U.S.C. § 1908(a)~ Act to Prevent Pollution from Ships; 18 U.S.C. § 2-
                             Aiding and Abetting)
 4

               13.   Paragraphs 1 through 12 ofthis Indictment are specifically incorporated and re-alleged
 5

     herein.
 6

               14.   On or about February 11, 2019, within the Northern District o 'California, and elsewhere,
 7

     Defendants,
 8

                                        FGL MOON MARSHALL LTD. and
 9
                                             UNIX LINE PTE, LTD.,
10

     acting through their agents and employees who were acting within the scope of their agency and
11

     employment and at least in part for the intended benefit ofFGL MOON and ipNIX, and the Defendant
12

                                        GILBERT FAJARDO DELA CRUZ,
13

     did knowingly fail and cause the failure to maintain an accurate Oil Record B 3ok for the M/T Zao
14

     Galaxy, that properly recorded:(a) discharges overboard of oily bilge water v ithout the use of properly
15

     functioning oil filtering equipment; and (b) all discharges overboard of oil residue (sludge).
16

     Specifically, the Defendants failed to record and caused the failure to record t lat discharges of oily bilge
17
     water and oil residue (sludge) had been made without using a properly functioning Oil Water Separator
18

     in violation of Title 33, Code ofFederal Regulations, Section 151.25; Title 33    United States Code,
19

     Section 1908(a); and Title 18, United States Code, Section 2.
20

     COUNT TWO:             (18 U.S.C. § 1519- Obstruction of Justice; 18 U.S.C. ^ 2- Aiding and Abetting)
21

22
               15.   Paragraphs 1 through 12 of this Indictment are specifically incorporated and re-alleged
     herein.
23

24
               16.   During the period ofin or about January 21, 2019, through on or about February 11,
     2019, within the Northern District of California, and elsewhere, defendants,
25

                                       FGL MOON MARSHALL LTD. and
26
                                              UNIX LINE PTE, LTD.,
27

28



     INDICTMENT
                Case 4:19-cr-00559-JST Document 12 Filed 10/24/19 Page 13 of 14




     acting through their agents and employees who were acting within the scope of their agency and
     employment and at least in part for the intended benefit ofFGL MOON and JNIX, and defendant,

                                        GILBERT FAJARDO DELA CRUZ,
     with the intent to impede, obstruct, and influence the investigation and prope   administration of a matter

     within the jurisdiction of a department and agency of the United States, name[y, the U.S. Coast Guard
     and the Department of Homeland Security, and in relation to and in contemplation of such matter,
     namely, an inspection of the M/T Zao Galaxy to determine the vessel's comp iance with U.S. law, did
     knowingly conceal, cover up, and falsify, and make false entries in a record a ad document, and cause
     the concealment, cover up, and falsification of a record and document. Specil cally, defendants failed to
10   document, and caused the failure to document in the Oil Record Book for the M/T Zao Galaxy, the direct

11   overboard discharge of oily bilge water and oil residue (sludge) and without t le use of properly
12   functioning oil filtering equipment, in violation of Title 18, United States Coc e. Sections 1519 and 2.
13   COUNT THREE:           (18 U.S.C. § 1505-Obstruction of Justice; 18 U.S.C. ' 2 ~ Aiding and
                            Abetting)
14

15             17.   Paragraphs 1 through 12 ofthis Indictment are specifically inc irporated and re-alleged
16   herein.

17             18.   On or about February 11, 2019, within the Northern District ol California, and elsewhere,

18   defendants,

19                                      FGL MOON MARSHALL LTD. and
                                              UNIX LINE PTE, LTD.,
20

21   acting through their agents and employees who were acting within the scope ftheir agency and
22   employment and at least in part for the intended benefit of FGL MOON and INIX, and defendant,

23                                      GILBERT FAJARDO DELA CRUZ,

24   did corruptly influence, obstruct, and impede, and cause to corruptly influence obstruct, and impede the
25   due and proper administration of the law under a pending proceeding by the U.S. Coast Guard, an
26   agency within the Department of Homeland Security. Specifically, on or about Februaiy 11, 2019
27   during a U.S. Coast Guard inspection of the M/T Zao Galaxy to determine the vessel's compliance with
28   MARPOL and U.S. law, the Defendants(1) presented, and caused to be preseijited, a knowingly false Oil

     INDICTMENT                                      6
              Case 4:19-cr-00559-JST Document 12 Filed 10/24/19 Page 14 of 14




     Record Book during a Certificate of Compliance inspection; and (2) persuaded and attempted to
 2   persuade a lower-level crewmember to withhold relevant information from tlje U.S. Coast Guard all in
 3   violation of Title 18, United States Code, Sections 1505 and 2.

 4

 5   DATED:                                                     A TRUE BILL.

 6

 7
                                                                FOREPERSON
 8
                                                                Oakland

 9   DAVID L. ANDERSON
     United States Attorney
10

11

12   K9kTHE^KM.ULOYD-LOVETT
     Assistant United States Attorney
13   ANDREW J. BRIGGS
     Special Assistant United States Attorney
14   United States Attorney's Office
     Northern District of California
15

16   KENNETH E. NELSON
     Senior Trial Attorney
17   Environment & Natural Resources Division
     Environmental Crimes Section
18

19

20

21

22

23

24

25

26

27

28



     INDICTMENT
